Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to amendment filed 3/10/2022.
Claims 17-25, 27-30 and 33-37 are pending. Claims 1-16, 26, and 31-32 have been canceled. Claims 33-37 are new. Claims 17-21, 23, 25, and 28 have been amended.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 21 reciting “wherein exactly one current distribution layer is present per group” renders the claim indefinite for lacking antecedent basis. It is unclear what is referred to by “exactly one current distribution layer”. The claim does not previously recite the device comprises any “current distribution layer”.
Claim 37 reciting “the current distribution layer configured to provide an electrical connection between contact pillars and at least one associated emitter pillar”, in lines 9-10, renders the claim indefinite for lacking antecedent basis. The claim does not previously recite the device as comprising any “contact pillars” or “associated emitter pillar”. Therefore, it is unclear what is referred to by “contact pillars” and “at least one associated emitter pillars”, and how these may be structurally related to the device claimed.
Other claims are rejected for depending on a rejected claim.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-18, 20-21, 23-25, 27, 30 and 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lowgren et al. US 2011/0309382 A1 (Lowgren).

    PNG
    media_image1.png
    291
    807
    media_image1.png
    Greyscale

In re claim 17, Lowgren discloses (e.g. FIGs. 4-7) an optoelectronic semiconductor component comprising: 
a plurality of semiconductor pillars 1, each pillar having a tip (one end of nanowires) and a base region (another end of the nanowire) at opposite ends; 
an electrical isolation layer 6,9 (see FIG. 4b, and/or additional dielectric surrounding nanowires 1, ¶ 39,50,56) surrounding at least part of the semiconductor pillars 1 on side faces; and 
at least one first electrical contact pad 21a (FIG. 6e) and at least one second electrical contact pad 21b (FIG. 6e) for energizing the semiconductor pillars, 
wherein a first portion 14 of the semiconductor pillars are emitter pillars configured to generate radiation, 
wherein a second portion 11 of the semiconductor pillars are non-radiating electrical contact pillars, 
wherein the pillars 1 extend through the isolation layer 6,9 (or additional dielectric around nanowires 1) such that the first and second contact pads 21a,21b are located on the same side of the isolation layer (top side in FIG. 6e), 
wherein the at least one first electrical contact pad 21a (FIGs. 6c & 6e) is exclusively assigned to the emitter pillars 14 (i.e. 21a is not assigned to directly contact pillars in region 11 and therefore is “exclusive” to emitter pillars 14) and the at least one second electrical contact pad 21b (FIGs. 6c & 6e) is exclusively assigned to the contact pillars 11 (i.e. 21b is not assigned to directly contact emitter pillars in region 14 and therefore is “exclusive” to the contact pillars 11), the first and second contact pads 21a,21b being arranged on the same side of the isolation layer (top side in FIG. 6e)  and being spatially separated (see FIG. 6e), and 
wherein each contact pillar 11 is coated with an electrically ohmically conductive outer layer 16 or 16c-16e (see FIG. 6b).


In re claim 18, Lowgren discloses (e.g. FIGs. 6a-6i) wherein each outer layer 16c-16e comprising metallic layers 16e impermeable to the radiation generated (¶ 48,77), wherein at least one current distribution layer 7 (¶ 40-41, no current distribution layer otherwise claimed to distinguish over layer 7 that contacts the n-side of the nanowires 1) is located on a side (on bottom side in FIG. 6e) of the isolation layer 6,9 (or additional dielectric around nanowires 1) opposite the first and second contact pads 21a,21b (on top side in FIG. 6e), the current distribution layer 7 configured to provide an electrical connection (¶ 41) between the contact pillars 1 (in region 11) and at least one associated emitter pillar 1 (in region 14), wherein the emitter pillars 1 (in region 14) and the contact pillars 1 (in region 11) are identical except for the outer layer 16 or 16b-16e (being suspended in region 14), and all semiconductor pillars 1 (all of those in regions 11, 14) are either one of the emitter pillars (in region 14) or one of the contact pillars (in region 11), and wherein the first and second contact pads 21a,21b are electrical connection surfaces configured for external electrical contacting of the semiconductor component (see FIG. 6g).

In re claim 20, Lowgren discloses (e.g. FIGs. 4-7) wherein the current distribution layer 7 is arranged on an associated outer layer 16,16d-16e and tips (the end contacting layer 7) of associated emitter pillars 1 (emitter nanowires 1 in region 14 is completely overlapped and covered by layer 7 on the bottom side as seen in FIGs. 4-6e or on the top side as seen in Figs. 6f-7), and wherein the radiation of the emitter pillars 1 (in region 14) is configured to exit the semiconductor component through the current distribution layer 7 (see FIG. 7).

In re claim 21, Lowgren discloses (e.g. FIGs. 4-6) wherein the emitter pillars 1 (in region 14) are grouped such that each group has a plurality of the emitter pillars 1, wherein “exactly one current distribution layer” (as best understood, may be the n-side contact layer 7 or the p-side contact layer 16d) is present per group, and wherein the exactly one current distribution layer 7 or 16d electrically contacts the emitter pillars 1 (in region 14) of this group starting from exactly one of the contact pillars. Layer 7 contacts nanowires in region 14 starting from the edge where one of the contact nanowires 1 in region 11 is located. Alternatively, layer 16d (see FIG. 6b) contacts nanowires in region 14 starting from one of the contact nanowires in region 11.

In re claim 23, alternatively, Lowgren discloses (e.g. FIGs. 4-6) the contact pillars 15 and emitter pillars 14, wherein the at least one first electrical contact pad 21b (FIGs. 6c & 6e) is exclusively assigned to the emitter pillars 14 (i.e. 21b being assigned to connect to n-cores of the emitter pillars 14 and therefore is considered “exclusive” to the emitter pillars 14) and the at least one second electrical contact pad 21a (FIGs. 6c & 6e) is exclusively assigned to the contact pillars 15 (i.e. 21a is assigned to directly contact pillars 15 and therefore is considered “exclusive” to the contact pillars 15). 
As such, Lowgren discloses (e.g. FIGs. 4-6) wherein each semiconductor pillars 1 has a semiconductor core 2, an active zone 4, a semiconductor shell 3 and an energization layer 16c (see FIG. 6b), and wherein the semiconductor cores 2 of the emitter pillars 1 (in region 14) are each connected to the first contact pad 21b (through layers 7 and 16) and the energization layers 16c of the emitter pillars 1 (in region 14) are each only indirectly connected to the second contact pad 21a via the contact pillars 1 (the nanowires 1 in region 15 that contacts 21a), and wherein the second contact pad 21a is connected directly to the corresponding outer layer 16e of the associated contact pillar 1 (in region 15).

In re claim 24, Lowgren discloses (e.g. FIGs. 6h-6i) wherein the emitter pillars (nanowires 1 with suspended contact in region 14 in center of FIGs. 6h-6i) assigned to a contact pillar (e.g. contact pillars adjacent the bump 21a in middle in FIGs. 6h-6i) are arranged rotationally symmetrically around this contact pillar (sets of emitting nanowires 1 are symmetrically arranged around the center contact nanowires in FIGs. 6h-6i), when viewed from above, and wherein the second contact pad (center pad 21a in FIGs. 6h-6i) is mounted on the contact pillar (center nanowires 1) and is enclosed on all sides by the first contact pad (outer pads 21b in FIGs. 6h-6i).

In re claim 25, Lowgren discloses (e.g. FIGs. 3-7) wherein the tips (top in FIG. 7) are configured to emit the radiation in a direction away from the base regions (bottom in FIG. 7) so that the first and second contact pads 21a,21b are each located on the same side of the isolation layer as the base regions (bottom in FIG. 7), and wherein the base regions (bottom ends of nanowires 1 in FIG. 7) terminate flush with the isolation layer or extend beyond the isolation layer (bottom ends of nanowires 1 as shown in FIG. 7 extend beyond the isolation layer).

In re claim 27, Lowgren discloses (e.g. 3-6) wherein the isolation layer 6,9 (see FIG. 4b, and/or additional dielectric surround nanowires 1, ¶ 39,50,56) mechanically binds the semiconductor pillars 1 together so that the isolation layer is a substrate of the semiconductor component. No particular “substrate” has been claimed that would structurally distinguish over insulating layer 6, 9 and additional dielectric surrounding nanowires 1.

In re claim 30, Lowgren discloses (e.g. FIGs. 3-6) wherein the semiconductor pillars 1 are hexagonal pillars (¶ 11), wherein the tips are hexagonal pyramids, wherein the semiconductor pillars 1 have a mean diameter between 0.2 μm and 5 μm inclusive (e.g. 5µm, ¶ 11; 1 µm, ¶ 37) and a mean height between 0.8 μm and 20 μm inclusive (e.g. 10 µm, ¶ 11), and wherein the outer layers (p-electrodes 16, 16c-16d), at least at the tips of the contact pillars, each have a mean thickness between 0.2 μm and 4 μm inclusive (e.g. 500 nm or 0.5 µm; ¶ 45, claim 7).


In re claim 37, Lowgren discloses (e.g. FIGs. 4-7) an optoelectronic semiconductor component comprising: 
a plurality of semiconductor pillars 1, each pillar having a tip (one end of nanowires) and a base region (another end of the nanowire) at opposite ends; 
an electrical isolation layer 6,9 (see FIG. 4b, and/or additional dielectric surrounding nanowires 1, ¶ 39,50,56) surrounding at least part of the semiconductor pillars 1 on side faces; and 
at least one first electrical contact pad 21a (FIG. 6e) and at least one second electrical contact pad 21b (FIG. 6e) for energizing the semiconductor pillars; and
at least one current distribution layer 7 (FIGs. 3 & 6i; ¶ 40-41, no current distribution layer otherwise claimed to distinguish over layer 7 that contacts the n-side of the nanowires 1) located on a side (on bottom side in FIG. 6e) of the isolation layer 6,9 (or additional dielectric around nanowires 1) opposite the first and second contact pads 21a,21b (on top side in FIG. 6e), the current distribution layer 7 configured to provide an electrical connection (¶ 41) between contact pillars 1 (in regions 11 or 15) and at least one associated emitter pillar 1 (in region 14),
wherein a first portion 14 of the semiconductor pillars are emitter pillars configured to generate radiation, 
wherein a second portion 11,15 of the semiconductor pillars are non-radiating electrical contact pillars, 
wherein the tips (bottom of wire 1 in FIG. 6e) face the current distribution layer 7,
wherein the pillars 1 extend through the isolation layer 6,9 (or additional dielectric around nanowires 1) such that the first and second contact pads 21a,21b are located on the same side of the isolation layer (top side in FIG. 6e), 
wherein each contact pillar 11,15 is coated with an electrically ohmically conductive outer layer 16 or 16c-16e (see FIG. 6b), and
wherein the current distribution layer 7 is arranged on an associated outer layer of a contact pillar 11,15 (e.g. buffer layer 7 being arranged on and overlap outer layers 16c-e see FIG. 6b) and tips of associated emitter pillars 14 facing the current distribution layer 7 (buffer layer 7 arranged on tips, i.e. bottoms, of wire in FIG. 6b).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lowgren as applied to claims 17-18 and 21 above, and further in view of Schneider et al. US 10,418,499 B2 (Schneider).
In re claim 19, Lowgren discloses (e.g. FIGs. 6-7) wherein the current distribution layer 7 is permeable to the radiation of the at least one associated emitter pillar (¶ 40). No specific “current distribution layer” has been claimed that would distinguish over the conductive buffer layer 7 taught by Lowgren on which the nanowires 1 are grown and that couples the n-side of the nanowires 1 and thus spread current to the nanowires (¶ 40-41). Lowgren does not explicitly disclose the thickness of the buffer layer is between 10 nm and 0.4 μm inclusive.
However, Schneider teaches a nanowire-based light emitting device comprising (e.g. FIG. 3) nanowires 32 grown through a growth mask layer 42 on a semiconductor layer 26 that is 100 nm to 2 microns thick (Column 6, lines 4-22). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Lowgren’s buffer layer 7 to a thickness of 100 nm to 2 microns as taught by Schneider as appropriate for growing nanowires on top. The range of 100 nm to 2 microns teaches the claimed range of 10 nm and 0.4 μm
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.

In re claim 22, Lowgren teaches the claimed invention including forming groups of light emitting nanowires (see FIGs. 6h-6i). Lowgren does not explicitly disclose the groups of nanowires are electrically independently activatable from each other and form pixels or a primary color of a pixel. 
However, Schneider discloses (e.g. FIGs. 3-16) clusters 44 of nanowires that are formed into groups of separately addressable light emitting regions forming subpixels of a color display emitting different colors or subpixels of a monochrome device (Column 7, lines 25-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form individually activatable groups of nanowires using Lowgren’s emitter nanowires 1 to form a light emitting device with separately controllable monochromatic or colored subpixels as taught by Schneider.

In re claim 29, Lowgren teaches the claimed invention including a light emitting device using arrays of nanowires 1. Lowgren further discloses (e.g. FIG. 4g) between 1 and 100 of the emitter pillars 1 (3 nanowires in region 14) are uniquely assigned to each contact pillar (in region 11,15). Lowgren does not explicitly disclose a mean distance between adjacent contact pillars (distance between nanowires) is between 5 μm and 100 μm inclusive.
Schneider discloses a nanowire-based light emitting device comprising (FIG. 3) nanowire grown through openings 43 in growth mask layer 42, and wherein a mean distance between adjacent openings 43 or nanowires 32 is 100 nm to 10 microns (Column 7, lines 21-24). Schneider further discloses clusters 44 of 10-30 nanowires are formed into groups of separately addressable light emitting regions forming subpixels of a color display emitting different colors or subpixels of a monochrome device (Column 7, lines 25-48).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the array of nanowires 1 in Lowgren’s nanowire LED to have a mean distance between adjacent nanowires of 100 nm to 10 microns, overlapping the claimed 5 μm and 100 μm, as appropriate to achieve desired aspect ratio and nanowire density. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form individually activatable groups of nanowires using 10-30 of Lowgren’s emitter nanowires 1 to form a light emitting device with separately controllable monochromatic or colored subpixels as taught by Schneider. 


Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lowgren as applied to claim 21 above, and further in view of Konsek et al. US 2011/0254034 A1.
In re claim 22, Lowgren teaches the claimed invention including forming groups of light emitting nanowires (see FIGs. 6h-6i). Lowgren does not explicitly disclose the groups of nanowires are electrically independently activatable from each other and form pixels or a primary color of a pixel. 
However, Konsek discloses (e.g. FIGs. 7-8) light emitting nanowires formed into groups, wherein each group is independently addressable to control the amount of total light output (¶ 39). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form individually activatable groups of nanowires using Lowgren’s LED nanowires to form a light emitting device where the amount of total output light can be controlled by activating the individual groups as desired, such as taught by Konsek. 

In re claim 28, Lowgren discloses the semiconductor pillars may be contacted by air-bridge as shown in FIGs. 3a-3b. Alternatively, Lowgren teaches the space between nanowires can be filled fully with a dielectric material (¶ 50). Thus, Lowgren teaches the isolation layer (dielectric fill) completely covers the side faces of at least the semiconductor pillars that are contacted by air-bridge. Lowgren does not make it explicitly whether contact nanowires would also be surrounded by fully filling dielectric material.
However, Konsek teaches an embodiment of nanowire LED (FIG. 2b) where the nanowires are contacted with air-bridge. Alternatively, Konsek teaches further embodiment (FIG. 2c) wherein an insulating material completely fill the spaces between “all” of the nanowires. Filling spaces between all nanowires with insulating material has the benefit of improving rigidity of the nanowires and avoid defect formation with the device is contacted with external terminals. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to completely fill spaces between all of Lowgren’s nanowires with a dielectric material such that rigidity of nanowires can be improved as taught by Konsek. Furthermore, it would be obvious to fill the dielectric material across all nanowires as taught by Konsek, instead of selected nanowires, to simply manufacturing process by reducing masking steps needed.


Claims 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowgren in view of Konsek. 
In re claim 33, Lowgren discloses (e.g. FIGs. 4-7) an optoelectronic semiconductor component comprising: 
a plurality of semiconductor pillars 1, each pillar having a tip (one end of nanowires) and a base region (another end of the nanowire) at opposite ends; 
an electrical isolation layer 6,9 (see FIG. 4b, and additional dielectric surrounding nanowires 1, ¶ 39,50,56) surrounding at least part of the semiconductor pillars 1 on side faces; and 
at least one first electrical contact pad 21b (FIG. 6e) and at least one second electrical contact pad 21a (FIG. 6e) for energizing the semiconductor pillars, 
wherein a first portion 14 of the semiconductor pillars are emitter pillars configured to generate radiation, 
wherein a second portion 11,15 of the semiconductor pillars are non-radiating electrical contact pillars, 
wherein the isolation layer completely covers the side faces of the semiconductor pillars 1 (when space between nanowires is fully filled with dielectric, ¶ 50), 
wherein the pillars 1 extend through the isolation layer 6,9 (and additional dielectric around nanowires 1) such that the first and second contact pads 21a,21b are located on the same side of the isolation layer (top side in FIG. 6e), and 
wherein each contact pillar 11,15 is coated with an electrically ohmically conductive outer layer 16 or 16c-16e (see FIG. 6b).
Lowgren discloses the semiconductor pillars may be contacted by air-bridge as shown in FIGs. 3a-3b. Alternatively, Lowgren teaches the space between nanowires can be filled fully with a dielectric material (¶ 50). Thus, Lowgren teaches the isolation layer (dielectric fill) completely covers the side faces of at least the semiconductor pillars that are contacted by air-bridge. Lowgren does not make it explicitly whether contact nanowires would also be surrounded by fully filling dielectric material.
However, Konsek teaches an embodiment of nanowire LED (FIG. 2b) where the nanowires are contacted with air-bridge. Alternatively, Konsek teaches further embodiment (FIG. 2c) wherein an insulating material completely fill the spaces between “all” of the nanowires. Filling spaces between all nanowires with insulating material has the benefit of improving rigidity of the nanowires and avoid defect formation with the device is contacted with external terminals. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to completely fill spaces between all of Lowgren’s nanowires with a dielectric material such that rigidity of nanowires can be improved as taught by Konsek. Furthermore, it would be obvious to fill the dielectric material across all nanowires as taught by Konsek, instead of selected nanowires, to simply manufacturing process by reducing masking steps needed.

In re claim 34, Lowgren discloses (e.g. FIGs. 4-6) wherein each semiconductor pillars 1 has a semiconductor core 2, an active zone 4, a semiconductor shell 3 and an energization layer 16c (see FIG. 6b), and wherein the semiconductor cores 2 of the emitter pillars 1 (in region 14) are each connected to the first contact pad 21b (through layers 7 and 16) and the energization layers 16c of the emitter pillars 1 (in region 14) are each only indirectly connected to the second contact pad 21a via the contact pillars 1 (the nanowires 1 in region 15 that contacts 21a), and wherein the second contact pad 21a is connected directly to the corresponding outer layer 16e of the associated contact pillar 1 (in region 15).

In re claim 35, Lowgren discloses (e.g. FIGs. 6h-6i) wherein the emitter pillars (nanowires 1 with suspended contact in region 14 in center of FIGs. 6h-6i) assigned to a contact pillar (e.g. contact pillars adjacent the bump 21a in middle in FIGs. 6h-6i) are arranged rotationally symmetrically around this contact pillar (sets of emitting nanowires 1 are symmetrically arranged around the center contact nanowires in FIGs. 6h-6i), when viewed from above, and wherein the second contact pad (center pad 21a in FIGs. 6h-6i) is mounted on the contact pillar (center nanowires 1) and is enclosed on all sides by the first contact pad (outer pads 21b in FIGs. 6h-6i).

In re claim 36, Lowgren discloses (e.g. FIGs. 3-7) wherein the tips (top in FIG. 7) are configured to emit the radiation in a direction away from the base regions (bottom in FIG. 7) so that the first and second contact pads 21a,21b are each located on the same side of the isolation layer as the base regions (bottom in FIG. 7), and wherein the base regions (bottom ends of nanowires 1 in FIG. 7) terminate flush with the isolation layer or extend beyond the isolation layer (bottom ends of nanowires 1 as shown in FIG. 7 extend beyond the isolation layer).

Response to Arguments
Applicant's arguments filed 3/10/2022 have been fully considered but they are not persuasive. 
Regarding claim 21 rejected under § 112(b), Applicant argues amended claim addresses the indefiniteness. This is not persuasive because claim 21 remains indefinite for lacking antecedent basis. It is unclear what is referred to by “exactly one current distribution layer”. The claim does not previously recite the device comprises any “current distribution layer”.

Regarding claim 17 rejected over Lowgren, Applicant argues pillars in regions 14 and 15 are connected to the same contact pad 21b and thus fail to teach “the emitter pillars are exclusively assigned to … first electrical contact(s)” and “contact exclusive pillars are assigned to … second electrical contact pad(s)” and “the first and second contact pads are spatially separated” (Remark, page 9). 
This is not persuasive. Lowgren teaches (FIG. 6e) electrical contact pads that are spatially separated. 
In one interpretation, pillars in region 14 (FIG. 6c) teaches “emitter pillars”, pillars in region 11 (FIG. 6c) teaches “contact pillars”, 21a (FIG. 6e) teaches the “first electrical contact pad”, and 21b (FIG. 6e) teaches the “second electrical contact pad”. In such interpretation, the first electrical contact pad 21a which overlaps the emitter pillars in region 14 is considered to be “exclusively assigned” to the emitter pillars in region 14 since 21a does not overlap or make direct contact with contact pillars in region 11. And the second electrical contact pad 21b which overlaps contact pillars in region 11 is considered to be “exclusively assigned” to the contact pillars in region 11 since 21b does not overlap or make direct contact with emitter pillars in region 14.  The term “exclusively assigned” is broadly understood to be a relative term. I.e. contact pad 21a is “exclusive” to emitter pillar 14 relative to contact pillars 11, while contact pad 21b is “exclusive” to contact pillars 11 relative to emitter pillars 14.
In an alternative interpretation, pillars in region 14 (FIG. 6c) teaches “emitter pillars”, pillars in region 15 (FIG. 6c) teaches “contact pillars”, 21b (FIG. 6e) teaches the “first electrical contact pad”, and 21a (FIG. 6e) teaches the “second electrical contact pad”. In this interpretation, the first electrical contact pad 21b is considered to be “exclusively assigned” to the emitter pillars in region 14 since 21b electrically connects the n-cores of the emitter pillars in region 14. The term “exclusive” here is understood to mean exclusively used for n-side electrically connection. Whereas the second electrical contact pad 21a is considered to be “exclusively assigned” to contact pillars in region 15 because 21a overlaps and directly contacts pillars in region 15, and does not overlap or make direct contact with pillars in region 11. Here, contact pad 21a is “exclusive” to contact pillars in region 15 relative to pillars in region 11.

Regarding newly added claim 37, Applicant argues layer 7 acting as current distribution layer “is not arranged on tips of nanowires facing it but on the base of these nanowires” (Remark, pages 10-11).
This is not persuasive. No specific “tip” and “base” of the nanowire pillars have been claimed. As such, the tops of the nanowires as oriented in FIG. 6f-i can be considered the “tips” while the bottoms of the nanowires as oriented in FIG. 6f-i can be the “bases”. As such, the current distribution layer 7 being arranged directly on tops of the nanowires as shown in FIGs. 6f-I, and the tips of the nanowires (tops in FIG. 6f-i) are facing the current distribution layer 7. 

Applicant’s arguments with respect to claim(s) 33-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2011/0240959 A1 teaches (e.g. FIG. 1) nanowire LED with contact nanowires 102
WO 2013/080174 A1 teaches (e.g. FIG. 11) inactive contact nanowire 9
US 2018/0277523 A1 teaches (e.g. FIGs. 6-7) nanowire based display
US 2016/0056330 A1 teaches (FIG. 4i) LED with active nanowires NTi-a- and contact nanowires NTic
US 2012/0223289 A1 teaches (e.g. FIGs. 7a-7b) nanowire display with RBG subpixels
US 2015/0333216 A1 teaches (FIG. 7j) two groups of LED nanowires NT1i and NT2i
US 2017/0221963 A1 teaches (FIG. 3) nanowire LED with dummy nanowires 121

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815